Citation Nr: 0202483	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  01-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's income is excessive for receipt of non-
service-connected pension benefits.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Detroit, Michigan.


FINDINGS OF FACT

1.  As of December 1, 1998, the maximum annual pension rate 
(MAPR) for a married veteran with one dependent was 
$11,497.00.

2.  As of December 1, 1999, the MAPR for a married veteran 
with one dependent was $11,773.00.

3.  The annual countable income from for the veteran and his 
dependent ranged from $12,578.65 to $18,194.51 for the 
calendar years 1998 and 1999.

4.  The veteran's countable income has exceeded the 
applicable MAPR for all periods during the pendency of the 
appeal.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
nonservice-connected pension benefits.   38 U.S.C.A. §§ 501, 
1521, 1522 (West 1991); 38 C.F.R. 3.3, 3.23, 3.271, 3.272 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the Board notes that in a letter to the 
veteran, dated in June 2001, the RO informed the appellant of 
the VCAA, and requested that he submit evidence which would 
support his claim.  In addition, in the April 2001 Statement 
of the Case and the November 2001 Supplemental Statement of 
the Case the RO has also advised the veteran of the laws and 
regulations pertinent to the matter on appeal.  The Board 
finds that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law and 
that the record contains ample evidence upon which to 
complete adjudication of the claim discussed below.  See 
VCAA; 38 U.S.C. § 5103A (West Supp 2001).  Under the law, no 
further assistance is required prior to adjudication of this 
claim.  A remand for adjudication by the RO would thus serve 
only to further delay resolution of the veteran's claim.

General Laws and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23, as changed periodically and 
reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 C.F.R. 
§ 3.23(b)); 38 U.S.C.A. § 1521.

Thirty-eight U.S.C.A. § 1522(a), in pertinent part, provides 
that the Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  
See 38 C.F.R. § 3.274 (2001).

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). Social Security 
income is not specifically excluded under 38 C.F.R. § 3.272, 
nor is the income of a spouse.  Such incomes are therefore 
included as countable income.  Medical expenses in excess of 
five percent of the MAPR, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

Factual Background

In a July 1995 rating decision, the RO denied the veteran's 
claim of entitlement to nonservice-connected pension 
benefits.  In reaching their decision, the RO noted that the 
veteran was 46 years old, had a high school education and had 
last worked in 1984 as a wood model maker.   The RO also 
based their decision on a January 1995 VA examination report 
reflecting diagnoses of diabetes, and substance abuse and 
hypertension by history.  The veteran was informed of the 
RO's decision on April 4, 1995 and he did not appeal.

In September 1999, the veteran reopened his claim for non-
service connected pension benefits and filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On the 
form, the veteran indicated that he was not employed, that he 
had last worked in September 1998, had a high school 
education, and had undergone a four year apprenticeship as a 
wood model maker.  He reported that he was married and lived 
with his spouse, and that neither one of them had applied for 
or were expecting to receive any benefits from the Social 
Security Administration.  The veteran indicated that he had 
an annual income of 6,516.00 ($543.00 a month) from 
Supplemental Security Insurance/Public Assistance for himself 
and that his spouse received $200.00 a month from the 
Salvation Army and had earned $8,000.00 in wages in 1998.  
The veteran's spouse had a combined income of $10,400. 

In October 1999, the RO sent a letter to the veteran and 
requested that he provide medical evidence of a 
permanent/total disability or evidence of an inability to 
work and evidence that his income did not exceed the maximum 
limit established for nonservice-connected pension benefits 
established by law.  In response, the veteran sent copies of 
his and his spouse's W-2, Wage and Tax Statement for the year 
1998, and Form 1040, Individual Income Tax Return, for the 
years 1996 and 1998, which were received by the RO in October 
1999.  The 1998 W-2 tax form for the veteran's spouse 
reflects annual wages of $12,578.65.  As of December 1, 1998, 
the MAPR for a married veteran was $11,497.00.  See 63 
Fed.Reg. 72347-72349 (December 31, 1998).

In November 1999, the RO sent a letter to the veteran and 
requested that he complete VA Form 21-0517-1, Improved 
Pension Eligibility Verification Report (EVR), in order to 
clarify his household income for the year 1999.  In response, 
the veteran returned VA Form 21-0517-1 and reported zero 
income for himself and $11,132.51 for his spouse. 

In a statement, submitted by the Social Security 
Administration, dated in November 1999, it was verified that 
the veteran was in receipt of benefits in the amount of 
$588.50 a month.  

Based upon this information, the RO sent a letter to the 
veteran in December 1999 informing him that his pension claim 
had been denied based upon excessive income.  Based upon the 
earning statement of the veteran's spouse, reflecting that 
she had earned $11,132.51 through September 25, 1999, and a 
report from the Social Security Administration, reflecting 
that the veteran had received monthly benefits in the amount 
of $588.50, the RO informed the veteran that his yearly 
income of $18,194.51 exceeded the MAPS for a married veteran 
for the year 1999 of $11,773.00. See 65 Fed.Reg. 5930-5932 
(February 7, 2000).

In his Notice of Disagreement, received in December 1999, the 
veteran reported that he had separated from his wife. 

VA Form 21-686C, Declaration of Status of Dependents, 
received by the RO in January 2001, reflects that the veteran 
reported that he had separated from his spouse on December 4, 
1999, and that he had contributed a monthly amount of $250.00 
to his spouse's support.

On VA Form 21-0516-1, Improved Pension Eligibility 
Verification Report, (Veteran with No Children)), received by 
the RO in January 2001, the veteran reported that he had 
separated from his spouse in November 2000, and that he had 
contributed $3,000.00 to his spouse's support during the 
previous twelve months.  The veteran had also submitted VA 
Form 21-8416, Medical Expense Report, on which he indicated 
on Medicare B expenses and prescription costs totaling
$1, 250.00.  

Analysis

As noted above, MAPR for the period of time in question 
ranged between 
$11,497.00 and $11,773.00.  The veteran's annual family 
income has ranged between $12,578.65 and $18,194.51 at its 
highest.  Overall, the evidence above reflects that the 
veteran and his spouse had income in excess of the MAPR for 
calendar years 1998 and 1999.  The veteran has indicated that 
he is separated from his spouse; therefore, she can not be 
considered his dependent and her income may not be considered 
in determining the maximum allowable annual income limited 
for nonservice-connected disability pension.  However, 
38 C.F.R. § 3.23(d)(1)(2001) provides that, "a veteran's 
spouse who resides apart from the veteran and is estranged 
from the veteran may not be considered the veteran's 
dependent unless the spouse receives reasonable support 
contributions from the veteran."  In this case, the veteran 
has consistently maintained that he has provided financial 
support for his spouse.  Therefore, the appellant's spouse is 
considered the dependent of the veteran and her income can be 
considered in determining the annual family income. 

In sum, the veteran's countable income has always exceeded 
the legislated MAPR for the period of time in question.  The 
Board is not free to ignore the legislative monetary limits 
imposed on eligibility for pension benefits.  Thus, because 
the law is dispositive in this case, the claim must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's income is excessive for receipt of nonservice-
connected pension benefits and such benefits are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

